Citation Nr: 0829619	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L4-L5, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from March 1990 to July 1993, as 
well as 12 years, 7 months, of prior active service in the 
Navy.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
July 2004 and in July 2006, the Board remanded the appeal for 
additional development.

The claim of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran manifests nearly total 
incapacitation, is unable to walk without assistance, and 
uses a wheelchair for mobility, the majority of nerve 
conduction examinations are normal, and objective findings on 
radiologic examination do not explain the veteran's 
incapacity, and the majority of examiners have concluded that 
the veteran's manifested disability and subjective complaints 
are inconsistent with the objective findings related to the 
veteran's service-connected lumbar spine disability.  

2.  The veteran's service-connected lumbar disability is not 
manifested by neurological symptoms which may be separately 
evaluated, he does not have favorable ankylosis of the 
thoracolumbar spine, there is no evidence that bedrest has 
been prescribed by any medical provider during the pendency 
of this appeal, and he does not meet any other criterion for 
an evaluation in excess of 40 percent under either any 
criterion applicable to this claim.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected degenerative disc disease, L4-L5, are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

An August 2000 denial of an evaluation in excess of 40 
percent for lumbar spine disability is the basis of this 
appeal.  That decision was already issued, and the veteran 
had disagreed with the determination, prior to the enactment 
of the VCAA in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The veteran was provided with the notice of the applicable 
regulations, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, in 
February 2002.  Because the veteran had also submitted a 
claim for a TDIU, the veteran was specifically advised of the 
evidence relevant to establishing the impact of service-
connected disability on industrial capability.  Following the 
July 2004 Board remand, the veteran was notified by the AMC 
of the criteria required generally for establishing 
entitlement to an increased evaluation for service-connected 
disability, and the criteria for an extraschedular evaluation 
at 38 C.F.R. § 3.321(b).  Another letter discussing evidence 
that might be relevant to the claim was issued in March 2005.  
In August 2005, the AMC issued a supplemental statement of 
the case (SSOC) which advised that veteran of the 2003 
revision of the regulations used to evaluate his lumbar 
disability.  That SSOC included both the old version and the 
amended version of the regulations, 38 C.F.R. § 4.71a, DC 
5243, as well as the General Rating Formula for Diseases and 
Injuries of the Spine.  This SSOC also explained the time 
period for which each set of regulations could be applicable.

Following the July 2006 Board Remand, the AMC issued a July 
2006 letter which advised the veteran of the criteria for an 
increased evaluation, advised the veteran that evidence of 
the nature, symptoms, and severity of the service-connected 
disability, as well as the impact of that disability on the 
veteran's employment, was relevant to the claim.  Moreover, 
with respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.   It is therefore inherent 
that the he had actual knowledge of the rating element of the 
claim.   As the veteran's claim for an increased evaluation 
in excess of 40 percent, the issue of assignment of an 
effective date for an increased evaluation is moot.  

The AMC thereafter readjudicated the claim in May 2008, 
following the issuance of the multiple notices described 
above.  VCAA notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran has been provided multiple 
communications about the criteria for an increased evaluation 
since the enactment of the VCAA after the initial unfavorable 
decision in his case.  The multiple notices to the veteran of 
the types of evidence relevant to his claim and the criteria 
for evaluating his claim have assured that lack of notice 
prior to the initial unfavorable decision has not prejudiced 
the veteran.  Over the course of the nearly 9 years of the 
pendency of the claim addressed in the decision below, the 
veteran has had a full and fair opportunity to participate in 
the adjudication of the claim.  The veteran's representative 
has submitted numerous statements and arguments on the 
veteran's behalf.  The veteran has demonstrated actual 
knowledge of the criteria for an increased evaluation by his 
contentions as to inability to walk, give-away weakness, and 
claim of unemployability.

Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

During the course of this appeal, the veteran has been 
afforded several examinations to assess the current severity 
and symptoms of his service-connected lumbar disability.  VA 
treatment records have been obtained.  Social Security 
Administration (SSA) records for purposes of a 2001 SSA 
disability determination were obtained.  The veteran and his 
representative have submitted statements and argument on the 
veteran's behalf.  Neither the veteran nor his representative 
has identified any additional records that might be relevant 
that have not been obtained.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As in effect when the veteran submitted this claim, 
Diagnostic Code (DC) 5292 provided that mild limitation of 
motion of the lumbar spine warranted a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a 40 percent rating with severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.  However, no evaluation in excess of 40 
percent was provided under DC 5295.  As the application of 
this regulation would not result in a more favorable outcome, 
the Board need not discuss the application of this regulation 
to the facts in this case.  

Under the Diagnostic Codes and rating criteria in effect when 
the veteran submitted his claim, only DC 5293, used to 
evaluate intervertebral disc disease, provided a rating in 
excess of 40 percent.  However, a medical diagnosis of 
intervertebral disc disease has not been assigned in this 
case.  Thus, there is no factual basis for assigning an 
evaluation in excess of 40 percent under DC 5293, either 
prior to or from September 26, 2003.  

Effective in September 2003, the criteria for rating 
disabilities of the spine were revised by establishing a 
general rating formula that applies to all diseases and 
injuries of the spine.  The amendment made editorial changes, 
not representing any substantive change, to the adopted 
evaluation criteria for intervertebral disc syndrome to make 
them compatible with the new general rating formula.  The 
seven Diagnostic Codes 5286 through 5292 that involved 
findings of ankylosis or limitation of motion of the spine 
were renumbered, and some of the criteria used to evaluate 
disabilities under those diagnostic codes were revised.  

The amended regulations added degenerative arthritis of the 
spine, DC 5242.  A disability evaluated under DC 5242 will 
ordinarily be evaluated under the general rating formula for 
diseases and injuries of the spine except when X-ray 
findings, as discussed under DC 5003, are the sole basis of 
its evaluation.

The revised version of the regulation at 38 C.F.R. § 4.71 
includes the General Rating Formula for Diseases and Injuries 
of the Spine.  The criteria under that formula provide a 40 
percent evaluation if forward flexion of the thoracolumbar 
spine is to 30 degrees or less.  The only criterion which 
warrants an evaluation in excess of 40 percent for limitation 
of motion of the thoracolumbar spine is where there is 
unfavorable ankylosis of the thoracic spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) is applicable with or without 
evidence of symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Sec. 4.25.  An incapacitating episode is defined by the 
regulation as one which requires bedrest prescribed by a 
physician and treatment by a physician.  See Note (1), 
General Rating Formula.  If the veteran experiences 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a rating of 40 percent is assigned.  If the veteran 
experiences incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a rating of 
60 percent is assigned.

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V. 

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

The Board notes that the revised criteria may not be 
considered prior to the effective date of the revision, 
September 26, 2003.  However, the criteria in effect when the 
veteran submitted his claim may be applied throughout the 
claim, if those criteria would be more favorable to the 
veteran.  38 U.S.C.A. § 5110.  The only criteria in effect 
when the veteran submitted his claim which would provide an 
evaluation in excess of 40 percent are the criteria for 
intervertebral disc disease (IVDS), DC 5293.  The Board must 
consider whether the veteran is entitled to an evaluation in 
excess of 40 percent under DC 5293 prior to, or after 
September 26, 2003.  The Board must also consider whether the 
veteran is entitled to an evaluation in excess of 40 percent 
from September 26, 2003, under any regulation as revised.

Facts 

In a 1994 rating decision, the veteran was granted service 
connection for degenerative joint disease, lumbar spine.  The 
veteran's lumbar disability was evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, DCs 5292 and 5293.  He 
submitted a claim for an increased evaluation in July 1999.
 
The veteran sought emergency treatment for increased back 
pain in August 1999.  The veteran reported that any activity 
exacerbated his back pain, which was at a level of 10 on a 
severity scale from 1 to 10.  The veteran's reflexes and 
sensation were intact.  The provider assigned a diagnosis of 
depression, in addition to low back pain.  The veteran sought 
an increased evaluation in August 1999.  

On VA examination conducted in March 2000, the examiner noted 
that magnetic resonance imaging (MRI) evaluation disclosed a 
degenerative disc at L4-L5 with an angular disc bulge 
producing mild neural foraminal stenosis bilaterally.  The 
veteran was assisted from his chair by his wife.  He was 
unable to stand without assistance.  No muscle spasm was 
noted on objective examination.  There was tenderness to 
palpation in the left lower lumbar region.  The veteran's 
range of motion was limited to 20 degrees of flexion, 20 
degrees of extension, right lateral bending to 20 degrees, 
and left lateral bending to 10 degrees.  He had pain on range 
of motion testing.  Muscle strength in the right lower 
extremity was normal.  Strength was decreased to 4/5 in the 
left lower extremity.  The veteran attributed this loss of 
strength to pain.  Reflexes and sensation were intact.  The 
examiner opined that the veteran would have difficulty 
bending, lifting or carrying, and with extended periods of 
weight bearing.

April 2000 electric myography (EMG) and nerve conduction 
studies disclosed mild diffuse denervation changes in the 
left lower extremity suggesting left L4-L5 and L5-S1 
radiculopathy.  On neurologic examination conducted in April 
2000, the veteran reported low back pain radiating into the 
left lower extremity, with weakness and numbness.  The 
veteran avoided bending, lifting, or stooping, and reported 
that he was basically unable to walk or get up and down 
without assistance.  The veteran appeared to be in 
discomfort, especially when transferring and when lying down.  
He wife assisted in all maneuvers.  There was give-away 
weakness in both lower extremities secondary to pain, more 
prominent on the left.  Deep tendon reflexes were 2+/4 
bilaterally.  There were no sensory abnormalities in the 
feet.  The examiner concluded that there was degenerative 
disc disease of the lumbar spine, most pronounced at L4-5.  
There was a vertebral hemangioma of uncertain clinical 
significance at L5-S1.  There was evidence of radiculopathy 
at L4-L5 and L5-S1 by EMG.  The examiner concluded that the 
veteran had difficulty walking, sitting, standing, and was 
unable to lift or stoop.

Records obtained from the Social Security Administration 
(SSA) reflect that,  examiner who conducted the initial March 
2001 SSA examination concluded that the veteran was 
employable, the veteran was awarded Social Security 
disability by a decision dated in July 2001.  The SSA 
determination indicated relied heavily on the March 2001 VA 
MRI examination report and reports of VA examinations 
conducted prior to the March 2001 SSA examination.  

VA outpatient treatment records from 2001 through 2002 
disclose that the veteran was taking Percocet and oxycodone, 
as well as gabapentin (Neurontin) and trazodone.  He reported 
medications decreased the pain to a tolerable level for a 
brief period.  In June 2002, a TENS unit was prescribed.  In 
late June 2002, the veteran was requesting refills of his 
narcotic medications.  He was also referred for consultation 
about epidural injections.  

On VA examination conducted in June 2002, the veteran 
reported confinement to his home and bed because of his 
excruciating back pain.  Pain was primarily in the low back, 
especially on the left side, spreading to the left thigh, but 
not below the knee.  The examiner noted that the veteran did 
not have a sciatic or radicular pattern.  There was no pain 
relief with lying down.  He reported that no modality or 
treatment had helped.  The examiner noted that the veteran's 
history was significant for organic affective syndrome, mood 
disorder, and depression.  The veteran had great difficulty 
standing up from a sitting position, requiring maximum help 
from his wife.  When the examiner asked the veteran to walk, 
the veteran declined to take "even one step."  The examiner 
opined that it was obvious from the examination that the 
veteran had a grossly exaggerated pain response.  When the 
muscles were individually examined with the veteran in a 
sitting position, normal muscle strength was elicited.  There 
was no muscle spasm on examination of the spine.  Lordosis 
was well-maintained.  

After reviewing the reports of the 1999 and 2002 MRIs, the 
examiner concluded that the veteran had minimal disc 
degeneration at some levels and some minimal degenerative 
changes at L4-L5 and L5-S1.  The examiner also concluded that 
there had been no progression in the radiologic findings from 
1999 to 2002.  The examiner concluded that the veteran's 
symptoms were "overwhelming."

At November 2002 appointments the veteran appeared to be sad 
and in pain.  During December 2002 assessment, the veteran 
reported that his disc was bulging to the spinal cord.  The 
veteran reported that any motion increased his pain from 
level 5 to level 10.

In February 2003, the provider noted that the veteran's 
clinical picture was dominated by pain behavior and 
resistance to active or passive motion.  Motion on a plinth 
demonstrated discomfort on supine knee-to-chest positioning.  
The provider explained to the veteran that this was a 
manifestation of musculoskeletal restrictions, not true spine 
dysfunction.  The provider set a goal of overcoming the 
veteran's resistance to movement and exploring active and 
assisted lower and upper extremity mobilization.

In a later appointment in February 2003, the provider 
discussed with the veteran reducing his use of Percocet and 
alternative methods of reducing pain.  In June 2003, the 
veteran reported that he was able to walk 15 minutes twice a 
day, an increase from what he had been able to do.  The 
provider again stressed the need to use Percocet sparingly.  
The veteran was advised that he was required to report for 
scheduled pain management clinic visits and that if he did 
not report for these appointments, he would no longer be 
eligible for narcotic medications at VA.  The veteran 
reported that he had private providers who could see him.  
July 2003, October 2003, and November 2003 treatment records 
reflect that the veteran did not keep his appointments and 
was not recommended for interventional pain procedures.  

Because the veteran had not reported for scheduled pain 
management appointments, the veteran's narcotics were not 
refilled by VA.  In March 2004, the veteran complained of 
this to his mental health provider, and stated he was seeking 
primary care with a non-VA physician.  However, the veteran 
has never identified a private physician.  

VA outpatient treatment records from November 2004 through 
February 2005 reflect that the veteran reported he was not 
taking pain medications because VA was not refilling them, 
but the veteran also contradictorily reported that he was 
obtaining pain medications through a Medicare provider.  The 
veteran did not identify that provider.

In April 2005, the veteran reported unremitting pain in the 
left lateral leg to the knee.  With any movement of his hips, 
the veteran reported that his pain level changed from 7 or 8 
to 10 and beyond.  He reported acute exacerbation of pain if 
he sat up for more than 10 minutes.  The veteran's posture in 
a sitting position and the wheelchair was normal.  The 
veteran was able stand with great assistance.  His gait was 
limited.  He required assistance to perform several steps.  
There was no kyphosis or lordosis.  There was no gross 
hypertrophy or atrophy.  The veteran's strength testing to 
gravity and resistance was "absolutely appalling."  The 
veteran had no resistance whatsoever.  Sensation was normal 
and equal in both lower extremities.  Forward flexion was 
from 0 to 40 degrees, motion in all planes was limited, and 
then there was significant discomfort and difficulty.  The 
veteran was unable to do repetitive motion due to pain.  The 
examiner concluded then the veteran had L4-S1 degenerative 
disc disease without foraminal impingement.  The examiner 
concluded that there was no objective evidence to support the 
severity of the veteran's pain or any physical limitations.  
The examiner noted that the clinical examination was very 
subjective and required the veteran's cooperation.  The 
examiner further noted that the objective findings and the 
veteran's subjective complaints were inconsistent with the 
objective evidence.  At an April 2005 VA examination, the 
veteran stated that he had been addicted to his pain 
medications at one time, but was no longer taking any 
narcotic medications.

The report of April 2005 MRI, conducted on a fee-basis, 
discloses that the veteran had mild degenerative disc 
desiccation and minor disc bulging at L4-L5 with no herniated 
nucleus pulposus and no significant central canal, lateral 
recess, or foraminal compromise.

At April 2006 VA examination, the veteran reported that he 
was wheelchair-dependent, was unable to stand by himself, was 
unable to walk, and required assistance with activities of 
daily living.  The veteran reported that he was unable to get 
pain medications because of conflicts with the VA pain clinic 
physician.  The veteran reported increased pain with moving 
or prolonged standing and decreased pain with bed rest and 
medication.  He was using a back brace.  He reported that he 
could walk approximately 15 feet with assistance in two to 
three minutes.  The veteran maintain good posture in the 
wheelchair and maintain good posture on the examination table 
and after coming to stand with the assistance of his spouse.  
Repetitive motion testing was performed with the veteran 
standing being assisted with balance by his spouse.  Forward 
flexion was to 20 degrees, extension to 10 degrees, left and 
right lateral flexion to 20 degrees, and left and right 
lateral rotation to 15 degrees.  Muscle strength on the right 
was 3-4/5 and on the left was 1/5.  

Radiologic examination of the lumbar spine in conjunction 
with the April 2006 VA examination was interpreted as normal.  
An MRI revealed mild degenerative disc desiccation and minor 
disc bulging with no herniated nucleus pulposus.  
Electromyography was normal, with no evidence to suggest 
lumbar posterior ramus degeneration as required to confirm 
lumbar root irritation.  The examiner was unable to 
distinguish between the service-connected symptomatology and 
that symptomatology related to the veteran's 1997 injury at 
work.  The veteran's complaints were not consistent with the 
objective clinical findings, the examiner concluded.  The 
examiner concluded that the veteran would have difficulty 
obtaining gainful employment due to his wheelchair dependency 
and his long history of unemployment and would have 
difficulty performing either physical or sedentary activities 
due to his reported pain level and his reported functional 
capacity.  

On VA examination conducted in April 2008, the veteran 
reported pain with any movement, including shifting in bed at 
night.  The veteran reported that the pain clinic physician 
and VA examiners all accused him of exaggerating.  The 
veteran was able to sit erect in the wheelchair and on the 
examination table.  Gait was slow, stooped, and broad-based.  
He walked with assistance only.  Muscle strength was +3/5 on 
the right.  There was no detectable effort with lower 
extremity muscle strength testing on the left.  There was no 
atrophy or hypertrophy of either lower extremity.  The 
veteran had forward flexion of the thoracolumbar spine from 0 
to 90 degrees through four repetitions, extension from zero 
to 20 degrees, limited by pain and instability, and pain on 
motion in other planes.  

The examiner concluded that the severity of subjective 
complaints was not explained by the service-connected 
disability.  The examiner further opined that the current 
objective medical evidence did not support any significant 
impediment to activities of daily living, ambulation, or 
gainful employment.  The examiner stated that differentiation 
between the veteran's baseline lumbar disability prior to the 
worker's compensation injury in 1997 would require resort to 
"mere speculation."  The examiner noted, however that the 
current objective findings supported no worsening beyond that 
natural progress of the service-connected disability.  The 
examiner reiterated that the veteran's subjective complaints 
and clinical findings "defy medical reasoning" so that it 
was not possible to explain the veteran's functional loss 
without resorting to speculation.

Analysis 

A.  Evaluation prior to September 23, 2002

Initially, the Board notes that, prior to September 23, 2002, 
a disability evaluation in excess of forty percent is 
available for the veteran's lumbar spine disability only 
under DC 5293.  As noted above, during the portion of the 
appeal period prior to September 2002, DC 5293 provides for a 
60 percent evaluation for intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the disease disc, with little intermittent relief.  
Although the veteran complained of characteristic pain, no 
examiner found muscle spasm on objective clinical 
examination.  No examiner found that the ankle jerk was 
absent from either lower extremity.  

There is a stark contrast between the conclusions of most VA 
and private examiners who evaluated the veteran prior to June 
2002 as compared to the June 2002 and later reports through 
April 2008.  Three of the five examiners who evaluated the 
veteran prior to June 2002 did not describe any discrepancy 
or disparity between the veteran's subjective symptoms and 
functional manifestations as compared to objective findings.  
April 2000 EMG and nerve conduction studies disclosed 
abnormalities.  However, each of the four examiners who 
examined the veteran from June 2002 to the present has 
concluded that the veteran's functional limitations are not 
supported by the objective evidence of the severity of his 
service-connected lumbar disability.  A 2005 lumbar MRI 
disclosed mild degenerative changes; a 2006 nerve conduction 
study was interpreted as normal.  In addition, several 
treating VA providers have also noted inconsistency between 
the veteran's subjective and functional limitations and the 
objective evidence.

Although the examiner who conducted April 2000 VA examination 
concluded that there was evidence of radiculopathy, the 
examiner did not identify any specific neurologic impairment.  
The Board further notes that the provider who treated the 
veteran in the emergency room in July 1999 apparently 
attributed the veteran's recent increase in functional loss 
to depression rather than to any manifestation of service-
connected lumbar spine disability, since depression was the 
only assigned diagnosis.  

The June 2002 determination that the veteran's pain did not 
have a sciatic or radicular pattern and the February 2003 
conclusion that the veteran's clinical picture was dominated 
by pain behavior, by resistance to active or passive motion, 
and by manifestations of musculoskeletal restrictions rather 
than spine dysfunction are supported by detailed clinical 
evidence and medical reasoning.  The examiner who conducted 
the June 2002 VA examination specifically noted that muscles 
that the veteran could not use because of pain and weakness 
when the veteran was lying down were individually examined 
when the veteran was sitting had normal muscle strength.  The 
examiner concluded that the veteran had an exaggerated pain 
response.  The veteran's April 2005 report that he had been 
addicted to his pain medications at one time, although he no 
longer was, supports the findings of the June 2002 and the 
conclusions of the examiner who conducted that examination.

The July 1999 emergency department evaluation, June 2002, and 
February 2003 evaluations, when considered with the lack of 
objective findings of muscle spasm or absent ankle jerk prior 
to September 2002, persuade the Board that a preponderance of 
the evidence is against a finding that the veteran manifested 
neurologic findings appropriate to the side of the diseased 
disc, so as to warrant a 60 percent evaluation under DC 5293 
prior to September 23, 2002.  As there is no other criterion 
applicable to this claim which warrants an evaluation in 
excess of 40 percent prior to September 23, 2002 the evidence 
is against an evaluation in excess of 40 percent during this 
period.

B.  Evaluation from September 23, 2002 through September 26, 
2003

During the period from September 23, 2002 through September 
26, 2003, the veteran would be entitled to a 60 percent 
evaluation if there was ankylosis of the thoracolumbar spine 
or incapacitating episodes having a total duration of at 
least 6 weeks in a one-year period.  Incapacitation is 
defined as bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, General Rating Formula, n.1.  In this case, however, 
it is clear that the veteran's providers did not prescribe 
bed rest, but rather, attempted to direct the veteran to 
engage in more physical activity than he had been performing.  
VA outpatient treatment note, February 2003.  

The veteran continued to use a wheelchair for mobility, and 
stated that he was essentially incapacitated.  However, the 
provider who conducted the June 2002 VA examination had 
concluded that there was no progression from 1999 to 2002 in 
the objective spinal abnormalities found on MRI examination, 
even though the veteran had become wheel-chair dependant.  
During the period from September 2002 through September 2003, 
the veteran did not report for scheduled appointments at pain 
clinic, although he continued to report that no modality 
decreased his pain except use of narcotics.  

No provider advised the veteran that bedrest was required 
during any portion of the period from September 23, 2002 
through September 26, 2003.  There is no evidence that 
supports a finding that the veteran meets any criterion for 
an evaluation in excess of 40 percent under DCs 5292-5293, 
prior to revision, during this period.  The veteran does not 
meet any of the criteria for a 60 percent evaluation during 
this period under DC 5243, as revised.

C.  Evaluation from September 26, 2003

From September 26, 2003, through the present, the veteran is 
entitled to the highest evaluation available under either the 
rating criteria in effect when he submitted his claim or 
under the amended rating criteria as effective from September 
26, 2003.  

The veteran's eligibility for narcotic medications through VA 
was terminated when he failed to appear for pain clinic 
appointments.  The veteran stated that he would obtain 
narcotic medications through a private physician, but the 
veteran has not identified any non-VA provider from whom he 
receives care, and he has reported, since his VA narcotics 
were terminated, that he has no narcotic medications.  The 
fact that narcotic medications are not currently used for 
control of the veteran's pain is persuasive evidence that the 
veteran does not have pronounced pain so as to meet the 
requirements for a 60 percent evaluation under the criteria 
in effect when the veteran submitted his claim.  

Moreover, no examiner or provider who examined the veteran 
after September 2003 has identified any neurologic impairment 
consistent with the disease disc.  The examiners have, 
rather, opined that the veteran's loss of muscle strength in 
the left lower extremity is not a manifestation of a 
particular neurologic impairment.  Rather, the examiner who 
conducted the April 2008 VA examination concluded that the 
veteran's wheelchair dependence was functional.  'Functional' 
in this context means a disorder of function having no known 
organic basis.  See Dorland's Illustrated Medical Dictionary 
494 (28th ed. 1994).  The examiners have concluded that, 
despite the veteran's expressed limitation to a wheelchair, 
no neurologic basis for that limitation is present.  
Therefore, the veteran does not meet the criterion for a 60 
percent evaluation based on neurologic findings.  

The medical evidence establishes that no provider has advised 
the veteran that bedrest was required since September 23, 
2002 through September 26, 2003.  In fact, the evidence 
establishes that the veteran did not received treatment for 
back pain from VA from November 2004 through April 2008, 
although he continued to obtain mental health treatment.  
Thus, there is no evidence that any provider has prescribed 
bedrest, which means that the veteran does not meet the 
criteria for a 60 percent evaluation based on incapacitating 
episodes, even though the veteran contends that he is 
confined to a wheelchair.  

Additionally, each VA examiner has stated that the veteran 
does not have atrophy of his lower extremities, as would be 
expected if the veteran was, in fact, precluded from walking 
except with assistance for the past 8 years, as the veteran 
asserts.  The evidence is against a finding that the veteran 
has an organic neurologic impairment, so as to warrant a 
separate evaluation under a diagnostic code other than DC 
5243.  

The examiners have not distinguished between employment 
impairment due to service-connected lumbar disability and 
employment impairment due to the veteran's 1997 lumbar injury 
while at work.  The examiners have, in fact, specified that 
differentiation of the residuals of the service-connected 
injury from the residuals of a 1997 employment injury to the 
back would require speculation, as the examiners are unable 
to relate the veteran's current functional loss to either 
injury.  The Board has considered all lumbosacral disability 
which has been confirmed on objective examination in 
determining whether the veteran meets any criterion for an 
evaluation in excess of 40 percent.  Even assuming that all 
objective lumbosacral impairment is service-connected, the 
veteran does not meet the criteria for an evaluation in 
excess of 40 percent.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

Each of the symptoms confirmed by objective findings has been 
considered under the regular schedular criteria for 
lumbosacral disability.  The veteran has not required 
hospital treatment or frequent outpatient treatment for his 
lumbar spine disability.  The veteran has functional loss 
beyond that which the examiners can explain in light of the 
objective findings, but the veteran has also been granted 
service connection for a psychiatric disorder.  The Board 
finds that there are symptoms which are confirmed on 
objective findings which have not been considered in the 
assigned 40 percent evaluation.  

Moreover, the veteran's claim for an extraschedular 
evaluation based on individual employability is addressed in 
the Remand below.  The veteran does not meet any criterion 
for an extraschedular evaluation or for a staged rating for 
any portion of this appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Floyd v. Brown, 9 Vet. App. 88 (1996) 
(Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, but Board is not 
precluded from raising this question, and is obligated to 
liberally read all documents and oral testimony and identify 
all potential theories of entitlement). 

Although there is some evidence favorable to the veteran's 
claim for an evaluation in excess of 40 percent for his 
lumbosacral disability, during at least some portion of the 
pendency of the appeal, the preponderance of the evidence is 
against the claim during the entirety of the pendency of the 
claim.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an increased evaluation must be denied.  


ORDER

The appeal for an increased evaluation for degenerative disc 
disease L4-L5, currently rated as 40 percent disabling, is 
denied.


REMAND

A veteran is entitled to an award of TDIU if he is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In order to 
determine whether a veteran is unemployable as the result of 
service-connected disability, the severity of each service-
connected disability must be assessed.  

In this case, the veteran has been awarded service connection 
for a psychiatric disorder diagnosed as a mood disorder due 
to general medical condition.  The examiners have assigned 
Global Assessment of Functioning scores for the severity of 
the veteran's psychiatric impairment, but those examiners did 
not discuss whether any psychiatric disorder other than the 
service-connected mood disorder is present.  However, 
clinical records reflect that several diagnoses of other 
psychiatric disorders have also been assigned, in addition to 
the diagnosis of a mood disorder, including organic affective 
syndrome, depression, personality disorder not otherwise 
specified (NOS), dysthymia, pain disorder associated with 
both physical and psychological factors, and the records 
discuss possible diagnoses of opiate abuse.  

The Board cannot adequately assess the extent of service-
connected employment impairment with discussion of the 
clinical diagnoses of psychiatric disorders other than the 
service-connected mood disorder.  If one or more psychiatric 
disorders other than the service-connected mood disorder is 
present, medical evidence which differentiates the effects of 
the service-connected mood disorder from the effects of other 
psychiatric disorders on the veteran's employability should 
be developed.

In particular, the VA examiners who evaluated the veteran's 
service-connected mood disorder failed to discuss the medical 
evidence that the veteran manifested functional impairments 
which the veteran attributed to his service-connected lumbar 
spine disability but which were not attributable to the 
lumbar spine disability on objective evaluation.  The 
examiner who conducted April 2005 VA psychiatric examination 
concluded that the veteran's primary impediment to employment 
was the veteran's back problem, but noted that the extent of 
the lumbar disorder was for the "medical" examiner to 
determine.  One psychiatric examiner provided an opinion that 
the veteran would be able to work and would not be suffering 
from depression "were it not for his back problem."  However, 
the examiner did not discuss the June 2002 VA or April 2005 
medical examinations, which concluded that the veteran's 
medical complaints and symptoms were inconsistent with the 
objective clinical findings of a lumbar disorder.  

The Board also notes that no VA examiner has discussed the 
findings of the March 2001 examination for SSA purposes.  The 
examiner assigned a diagnosis of depressive disorder, not 
otherwise specified and stated that there were no significant 
psychiatric issues which precluded the veteran from working, 
and noted that the veteran would be less frustrated and have 
greater self-worth if he made more adjustment to his 
infirmity.  This report must be discussed in light of the 
conclusions of the VA examiners who conducted 2002, 2003, 
2005, 2006, and 2008 VA examinations thereafter, who found 
that the veteran's "infirmity," his functional impairments 
of ambulation and mobility, could not be explained by the 
objective evidence of lumbar spine disability.  

Because the examiners who conducted the psychiatric 
examinations assumed that the veteran's descriptions of his 
incapacitation due to the lumbar disorder were credible, and 
the credibility of those reports is directly in conflict with 
the findings of the examiners who assessed the objective 
severity of the lumbar spine disability, further development 
of the medical evidence is required.  Further psychiatric 
examination is warranted to reconcile the divergent opinions 
as to the appropriate psychiatric disagnosis/es and more 
accurately assess the current severity of the veteran's 
service-connected mood disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records regarding 
the veteran's treatment for a lumbosacral 
disability and any psychiatric disability from 
April 2008 to the present.

2.  Obtain non-VA medical records regarding 
the veteran's treatment for a lumbosacral 
disability and any psychiatric disability from 
January 2004 to the present.  If any records 
are unavailable, or the veteran does not 
identify any non-VA  providers, a note to that 
effect should be placed in the claims file, 
and the veteran and his representative so 
advised in writing.

3.  The veteran should be afforded a VA 
psychiatric examination, with consultation by 
a physician other than the psychiatrist as to 
the objective extent of confirmed lumbosacral 
disability, if requested by the psychiatric 
examiner.  The psychiatric examination should 
be conducted by an examiner who has not 
previously examined the veteran.  The examiner 
should obtain all indicated tests and studies.   
The examiner should review the entire claims 
file, including the treatment and examinations 
related to a lumbar spine disability.

The psychiatric examiner is requested to 
address the following:

(i).  Determine whether any psychiatric 
diagnosis other than a service-connected mood 
disorder is present.  

(ii).  Reconcile the diagnosis/es assigned for 
the veteran's psychiatric disorder(s) with the 
opinions expressed by the VA medical examiners 
in 2002, 2003, 2005, 2006, and 2008 as to the 
severity of the service-connected lumbar 
disability with the diagnosis(es) and severity 
of impairment of employability due to 
psychiatric disorders (including opinions to 
the effect that the veteran had mild 
psychiatric symptoms and that his lumbar 
impairment rather than mental health issues 
was the primary service-connected incapacity).  
The examination report should include 
discussion of the veteran's medical records.  
The examiner should obtain any consultation 
necessary to reconcile the clinical evidence 
as to medical disorder objective medical 
evidence of lumbosacral disability with the 
clinical evidence as to psychiatric 
disorder(s).  In rendering an opinion, the 
examiner is particularly requested to address 
and reconcile the opinion as to impairment due 
to a service-connected mood disorder, and any 
other psychiatric disorders, with clinical 
findings as to the.  

(iii).  Differentiate impairment due to the 
service-connected mood disorder from 
impairment due to any other psychiatric 
disorder found to be present.

(iv).  Determine the current severity of a 
service-connected mood disorder.  The examiner 
is specifically requested to include in the 
diagnostic formulation an Axis V diagnosis 
(GAF Scale) and an explanation of what the 
assigned score represents.

A complete rationale should be provided for 
all opinions provided.  

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, and 
determination as to whether the VA examination 
of record is current, the claim for TDIU 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


